Order entered July 30, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00791-CV

                                  BILL MCINTYRE, Appellant

                                               V.

                  ELY EDWARDS AND WILLIE RUTH EDWARDS, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-03032

                                           ORDER
       By letter dated June 30, 2015, the Court directed appellant to pay the filing fee for the

appeal within ten days. By letter dated July 10, 2015, we notified appellant that the Dallas

County District Clerk informed the Court that appellant has not paid for the clerk’s record.

Appellant has not responded to either letter, but we note that the reporter’s record was filed on

July 10, 2015.

       Accordingly, we ORDER appellant to pay, within TEN DAYS of the date of this order,

the $195 filing fee for the appeal.

       We further ORDER appellant to provide this Court, within TEN DAYS of the date of

this order, with written verification that he has paid or made payment arrangements for the

clerk’s record.
        We warn appellant that if the filing fee is not paid and we do not receive written

verification regarding payment for the clerk’s record, we will, without further notice, dismiss

the appeal. See Tex. R. App. P. 37.3(b), 42.3(c).

        We DIRECT the Clerk to send copies of this order to appellant Bill McIntyre and to

counsel for all parties.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE